Title: To James Madison from William McKinley, 1 May 1809
From: McKinley, William
To: Madison, James


Sir,West Liberty May 1st 1809
I have taken the liberty of enclosing Some addresses &c in order that you may be able to form a corect Idea of your friends & enemies in this part of the U. S.
Enclosure A. is a statement of our election.
B. Federal resolutions & Address
C. Republican Address
D. a reply & remarks upon said Address, so far as they relat⟨e⟩ to me personally they are false, I had determined to have Sued the Authors, but upon Mature reflection have concluded that it will be most proper to answer them in print, to do which with effacasy I shold be glade to have T. Pickerings letter and Somthing official respecting the money said to be paid to Genl. Wilkinson.
Cou⟨ld yo⟩u direct Some of your Secretarys or Clerks to procure & fo⟨r⟩ward them to me by Post?
The following is exstrected from a letter dated Pittsburgh 27th ulto. The Writer is a decided repn. an honest & influencial man. “Baldwin of our place is gone sometime since to washington City, it is rumored to make fair weather with President Madison, a greater enemy the Madison Administration has not in this Country than Henry Baldwin, Would it not be proper to give the alarm through Mr. Jackson, in order that he might be prevented from injuring the republican Standing & Intrest.” Accept my best respects
Wm. McKinley
  
[Enclosure A]
Congressional Election in the Monongalia Destrit of Virginia.


John G. Jackson Esqr.
Noah Linsley Esqr. from yale College


Wood County
107.
72.



Harison
411
218



Monongalia
320
284.



Ohio
167.
169.



Brooke
206
37




1211
780



Have not heard from Randolph but as it does not give more than 150 Votes Mr. Jackson is at all events elected.
